UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 March 2, 2011 Date of Report (Date of earliest event reported) EMCORE CORPORATION Exact Name of Registrant as Specified in its Charter New Jersey 0-22175 22-2746503 State of Incorporation Commission File Number IRS Employer Identification Number 10420 Research Road, SE, Albuquerque, NM 87123 Address of principal executive offices, including zip code (505) 332-5000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 2, 2011, the Board of Directors of EMCORE Corporation (the “Company”) elected Dr. JamesA. Tegnelia to the Board of Directors as a Class C Director.Dr. Tegnelia’s term on the Board of Directors began on March 2, 2011 and will expire at the Company’s annual meeting of stockholders in 2012.Dr. Tegnelia is not expected to be named at this time to any of the committees of the Board of Directors.Dr. Tegnelia was not selected as a director pursuant to any arrangement or understanding between him and any other person. Dr. Tegnelia will receive the standard compensation received by non-employee directors, including participation in the Directors’ Stock Award Plan and fees for attending board meetings, as described in the Company’s Form 10K/A filed with the SEC on January 28, 2011. There are no, nor have there been any, related person transactions between the Company and Dr. Tegnelia reportable under Item 404(a) of Regulation S-K. A copy of the Company’s press release announcing this appointment is attached as Exhibit 99.1, which is incorporated herein by reference. ITEM9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Exhibit Description Press Release, dated March 08, 2011, issued by EMCORE Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCORE CORPORATION Dated: March 08, 2011 By:/s/ Mark Weinswig Name: Mark Weinswig Title:Chief Financial Officer
